DETAILED ACTION
This action is in response to communications filed 1/22/2021:
Claims 1-5, 7-17, and 19-25 are pending
Claims 6 and 18 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see remarks, filed 1/22/2021, with respect to 1-5, 7-17, and 19-25 have been fully considered and are persuasive.  The rejection of 10/1/2020 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-5, 7-17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 12, and 24, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Francart and Haykin, fail to explicitly teach filtering the first and second signals into a plurality of frequency bands, estimating an instantaneous binaural cue from the signals using a correlation algorithm, converting the estimated binaural cues from a first type to a second type, and using the converted binaural cues to provide improved audio signals in hearing improvement devices (paraphrased). The affidavit submitted on 1/22/2021 clarifies the teachings of Francart and is used in order to overcome the prior art.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651